Citation Nr: 0206573	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  98-18 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating from October 24, 1978, on 
appeal from the initial award of service connection for 
chronic pulmonary tuberculosis (PTB), currently rated as 
inactive PTB.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The appellant had active service from November 1963 to April 
1964.

This appeal is from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO), which found clear and unmistakable 
error in a November 1965 decision to disallow a claim for 
service connection for PTB.  The RO reversed the November 
1965 decision and awarded disability compensation from 
November 1, 1965.

In his notice of disagreement and in his substantive appeal, 
the appellant stated clearly that his appeal is from the 0 
percent rating, which went into effect from October 24, 1978.

The Board issued a decision on the instant appeal in February 
2000.  In May 2001 the United States Court of Appeals for 
Veterans Claims (Court) granted the Secretary's unopposed 
motion to vacate and remand the Board's decision and to stay 
further proceedings in the Court due to the recent enactment 
of the Veterans Claims Assistance Act of 2000, (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  This decision responds to the Court's order.


FINDINGS OF FACT

1.  VA has given the veteran all notice and assistance 
practicable with the information of record regarding his 
claim for a higher rating for pulmonary tuberculosis.

2.  There is no evidence of advanced or moderate lesions 
during the active period of the veteran's pulmonary 
tuberculosis, which has been completely arrested since 
October 24, 1967.

3.  The appellant has alleged no error of fact or law in the 
application of the rating schedule to his inactive pulmonary 
tuberculosis.


CONCLUSIONS OF LAW

1.  VA has discharged its duties under the VCAA.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).

2.  The veteran's inactive pulmonary tuberculosis has not met 
the schedular criteria for a compensable rating at any time 
from October 24, 1978, to the present.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.97 Diagnostic Codes 6701 to 6724 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2001), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In August 1993, the veteran filed a statement seeking review 
of a December 1965 rating decision for clear and unmistakable 
error, for which no specific form is required.  VA provided, 
and the veteran used forms to authorize the release of 
private medical records.  No specific form is required to 
apply for a higher disability rating.  Thus, there is no 
outstanding issue of provision of a form or instructions for 
applying for the benefit the veteran seeks in this appeal.  
38 U.S.C.A. § 5102 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(2)).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  VA informed 
the veteran and his representative of the evidence necessary 
to substantiate his claim in letters of March and December 
1996.  The October 1998 statement of the case and the 
December 1998 supplemental statement of the case further 
informed the veteran and his representative of the evidence 
necessary to substantiate his claim by providing the 
evidentiary requirements of a higher rating for PTB.  VA has 
discharged its duty to inform the veteran and his 
representative of the evidence necessary to substantiate his 
claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
All VA medical records pertinent to the matter at issue are 
of record.  The veteran apparently provided the records for 
which he submitted authorizations for release of information.  
There does not appear to be any extant pertinent evidence 
that is not of record.  Consequently, VA has no outstanding 
duty to assist the veteran to obtain evidence in this case.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  VA obtained a review of the 
veteran's records and medical opinion about the course and 
status of his PTB in January 1995.  Subsequently obtained 
medical records confirmed the January 1995 opinion and 
revealed that there are no outstanding medical questions in 
this case that must or could be resolved with further 
examination.  VA has discharged its duty to provide medical 
examination or obtain medical opinion necessary to decide the 
claim.

Finally, VA has not failed to obtain any evidence after 
effort to do so.  Thus, no event triggered VA's duty to 
notify the veteran of a failure to obtain evidence.  
38 U.S.C.A. § 5103A(b)(2) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(e)).

The Board sees no areas in which further development may be 
fruitful.  The requirements of the VCAA have been 
substantially met by the RO, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

II.  Higher Rating of PTB from October 24, 1978

An appeal from the initial rating of a disability as part of 
the rating action that granted entitlement to VA disability 
compensation is distinguished from a claim for an increased 
rating based on an increase in disability.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  An appeal from the initial 
rating of a disability generally requires review of the 
rating from the effective date of the award of compensation 
to the present.  Id.  The instant case is distinguishable 
from the Fenderson situation in that the rating is not for 
review from the effective date of the award.  The appellant 
has specifically limited his appeal to the period of 
noncompensable rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The appellant is rated according to the schedule for 
pulmonary tuberculosis entitled to rating on August 19, 1968.  
See 38 C.F.R. § 4.97, Diagnostic Codes 6701 to 6724 (2001).  
The rating schedule provides for a 100 percent rating for 
active PTB.  Diagnostic Code 6701 to 6723.  Once the disease 
is inactive, it is rated 100 percent for the first two years 
of inactivity; 50 percent thereafter for four years, or in 
any event to six years after inactivity; 30 percent 
thereafter for five years, or to eleven years after 
inactivity; 30 percent, minimum, following far advanced 
lesions diagnosed at any time while the disease process was 
active; 20 percent following moderately advanced lesions, 
provided here is continued disability, emphysema, dyspnea on 
exertion, impairment of health, etc.; otherwise, 0 percent.  
Diagnostic Code 6724 (2001).

In July 1997, the RO found that VA rating decisions of 
November 1965 and December 1965 that denied service 
connection for PTB were clearly and unmistakably erroneous.  
The RO found that it had either overlooked unmistakable 
evidence of diagnosis of active PTB within a three-year 
presumptive period after service, or had clearly overlooked 
the legal presumption of service connection applicable to the 
facts.

The RO reduced the appellant's ratings from 100 percent to 0 
percent according to the above rating schedule.  The record 
shows the appellant falls into the "otherwise 0 percent" 
category.  He does not have far or moderately advanced 
lesions from the active disease, or other impairment of 
health shown attributable to PTB.  He does not assert that he 
does.

Review of the record shows that a February 1964 x-ray study 
during hospitalization in service raised a question of active 
PTB.  The symptoms appeared to resolve and subsequent 
findings in service were negative.  Separation examination in 
April 1964 was negative.  After service, the appellant was 
hospitalized in December 1964 with an acute febrile illness 
beginning the month before.  The diagnosis was bilateral PTB, 
moderately advanced, class I.  The diagnosis was confirmed by 
culture of acid-fast bacilli from sputum with repeat culture 
in July 1965 still positive.  

In January 1995, a VA physician reviewed the appellant's 
records, essentially confirming the above facts.  The VA 
physician opined the appellant had PTB when he was 
hospitalized in service in February 1964.

An April 1996 statement from the Medical Director, Ponce 
Public Health Unit, reported the appellant was treated from 
October 1964 to October 24, 1967, including two 
hospitalizations for PTB between December 1964 and October 
1966.  He was reported to have had adequate follow-up in 1967 
and 1968, with no evidence of the presence of PTB.  VA chest 
x-ray of December 1992 showed bilateral pleural apical 
thickening and no recent parenchymal consolidation.

A May 1996 tuberculin clinic laboratory report noted findings 
of "19mm" without notation of the test to which the finding 
pertained or its medical significance.  Laboratory cultures 
in June 1996 were negative for acid-fast bacilli.  A December 
1996 chest x-ray was negative for acute infiltrates and was 
interpreted as normal.  VA outpatient records from January 
1990 to November 1998 are unrelated to PTB.

In the September 1997 rating decision, the RO rated the 
appellant's PTB according to the criteria in effect at the 
time of the reversed rating decision.  The effective date for 
purposes of payment of compensation was the October 1965 date 
of the claim.  That resulted in an award of compensation 
according to a periodically reduced rating, starting at 100 
percent for the period of active disease and for an initial 
period of inactive disease (October 8, 1965, to October 24, 
1969); to 50 percent from October 24, 1969, to October 24, 
1973; and to 30 percent from October 24, 1973, to October 24, 
1978.  Effective October 24, 1978, the rating reduced to 0 
percent (noncompensable).

In his May 1998 notice of disagreement, the appellant 
explicitly disagreed with the 0 percent rating.  He stated he 
would like a higher rating, "so I could have a better living 
and could help my family . . .."  In his November 1998 
substantive appeal, the appellant stated that on his 
[special] monthly compensation, "I can hardly buy good food 
at all."

The appellant has not asserted that the rating schedule was 
applied incorrectly.  The appellant frankly states the 
purpose of his appeal is to seek higher benefits because of 
economic need.  While the Board sympathizes with the 
appellant's need, such a claim does not set forth a legally 
sufficient ground for allowance of a higher rate of 
compensation.  Where a claimant on appeal seeks a VA benefit 
for which the law does not provide, the appeal must be 
terminated or denied.  Sabonis, 6 Vet. App. at 430.  In this 
case, the appellant seeks a higher rate of disability 
compensation not based on the severity of his disability, but 
on his asserted desire to receive more money.  Statute 
authorizes the payment of disability compensation for 
disability, and for no other reason.  See 38 U.S.C.A. 
§§ 1110, 1131, 1155 (West 1991 & Supp. 2001).  Thus, the 
appeal is for a benefit not provided by law.  The claim must 
be denied.  Sabonis, 6 Vet. App. 426.

Furthermore, even if the appellant were seeking a higher 
rating based on severity of his disability, the preponderance 
of the evidence is against the claim.  There is absolutely no 
evidence of activity since October 24, 1967.  


ORDER

A rating higher than 0 percent from October 24, 1978, for 
inactive pulmonary tuberculosis is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

